DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, and 8-20, are pending and being examined.

Response to Amendment
The previous rejections of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the Applicant’s amendment.
The previous rejections of Claim(s) 1-7, and 11-20, under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018163959 A1 in which US 2020/0010723 A1 to Takeno is used as the English equivalent. (hereinafter Takeno) are withdrawn in light of the Applicant’s amendment.
The previous rejections of Claims 8-10 under 35 U.S.C. 103 as being unpatentable over Takeno as applied to claim 1 above, and further in view of US 2011/0294934 A1 to Wamprecht et al. (hereinafter Wamprecht) are withdrawn in light of the Applicant’s amendment.

Specification
The disclosure is objected to because of the following informalities: In para 20, line 7 of the Applicant’s amendment, it recites “80 to about 1000 g/equivalents of OH…” However, it further recites “such as from 98 to about 302 g/mol.” This appears to be a typographical error for “g/equivalents of OH”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 13, and 16, recite the limitation “wherein substantially all of the polyisocyanate component is selected from trimers of hexamethylene diisocyanate (HDI) and is substantially free of diisocyanate monomers.” The Applicant’s specification only recites that the polyisocyanate are chosen from a list of one or more polyisocyanates selected from hexamethylene diisocyanate ( HDI), 1-isocyanato-3,3,5-trimethyl-5-isocyanatomethyl-
However, nowhere in the Applicant’s specification does it describe the polyisocyanate component having “substantially” all of the polyisocyanate as the trimer of HDI, nor does it describe anything of being “substantially” free of broadly any type of diisocyanates. Thus, for the above reasons, the above limitation is found to be new matter.
Applicant further points to the Desmodur N 3300 datasheet as evidence of support for the “substantially free”. This is not persuasive because the Desmodur N 3300 datasheet does not state “substantially” anywhere, and only states “monomeric HDI < 0.15%”. Thus, there is only support for “trimers of hexamethylene diisocyanate (HDI) and less than 0.15% monomeric HDI.”
	Claims 2-6, 8-12, 14, 15, and 17-20, are pending claims which fail to alleviate the above issues.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the polyol-modified isocyanate" in line 12.  There is insufficient antecedent basis for this limitation in the claim because the Applicant’s amendment has deleted the previous “a polyol modified isocyanate” earlier in the claim.
Claims 17-20 are dependent claims which fail to rectify the issues above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110256996 A to Wu et al. (hereinafter Wu).
Regarding claims 1, and 5, Wu teaches an aspartic acid ester type polyurea adhesive obtained by mixing A component and B component in a mass ratio of 100: (10-1000), (See abstract), wherein the A component comprises polyaspartate, and component B comprises aliphatic isocyanate trimers or prepolymers thereof (para 11), and wherein the adhesive is applied to a substrate, bonded to another and cured (para 42-45), and is further colorless and transparent (para 58), which meets the claimed clearcoat composition. Wu further teaches the 
    PNG
    media_image1.png
    113
    264
    media_image1.png
    Greyscale
(para 12), wherein R is an alkyl group and X is a linear or cyclic carbon chain structure (para 14, and wherein the trimer prepolymer is obtained by reacting one or more hydroxyl compounds with a isocyanate trimer wherein the hydroxyl compound can be polycaprolactone polyol  or aromatic polyester polyols (para 16), and the trimer can be Desmodur N3300 (para 19 of English translation, para 16 of Chinese publication), which meets the claimed trimer of HDI substantially free of diisocyanate monomers as cited in para 24 and Table 3, para 41 of the Applicant’s specification. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the prepolymer of the Desmodur N3300 and polycaprolactone polyol as the trimer prepolymer because Wu teaches that the prepolymer can be obtained from hydroxyl groups and trimers wherein the hydroxyl compounds include polycaprolactone polyol (para 16), and the trimers include Desmodur N3300 (para 19 of English translation, para 16 of Chinese publication), which demonstrate to one skilled in the art that polycaprolactone polyol and Desmodur N3300 are hydroxyl compounds and trimers that are suitable for use in prepolymers in a two part polyaspartate compositions. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claims 2-4, 6, and 11-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1, and further in view of WO 2018163959 A1 in which US 2020/0010723 A1 to Takeno is used as the English equivalent. (hereinafter Takeno).
Regarding claims 2-4, 6, 11-20, as cited above and incorporated herein, Wu teaches claim 1. Wu teaches the HDI trimer of Desmodur N3300A (para 19). Wu further teaches the polyaspartic acid ester is Desmophen NH1420 and/or NH1520 (See examples, para 15 and 34), which meets the claimed polyaspartic ester resin with >NH groups cited in claims 12, 13, and 16. Wu further teaches the component A is prepared by mixing the polyaspartate, fillers, diluents and catalyst (para 26), component B is prepared by mixing the polyisocyanate and the polyol for 2 hours (para 51) with fillers, diluents and stabilizers, (para 27), and component A and component B are then mixed in proportion to obtain the adhesive, (para 28), which meets the method cited in claims 16-19. Wu further teaches the mass ratio of component A to component B is 100 : (10-1000), (para 11), which correlates to 90-9 wt% of poylaspartic ester and 9-90 wt% polyol-modified isocyanate which overlaps and meets the claimed amount cited in claim 20. Wu further teaches the polyaspartic ester composition is used in the field of polyaspartic and polyurethane compositions that are clear, corrosion resistance, anti-yellowing resistant, (See abstract), humidity/water resistant, i.e. weather resistant. (para 5-7, and 82).
Wu does not explicitly teach wherein the polycaprolactone polyol has a Mn of 200-2000 the OH equivalent weight cited in claims 2-4, the NCO/OH molar ratio, the NCO/>NH ratio or isocyanate index cited in claims 11-13, 15, and 16.
However, Takeno teaches a polyaspartic coating composition containing (A) an aspartic acid ester and (B) a polyisocyanate obtained from diisocyanate monomers and 
Takeno also teaches the polyisocyanate component is made with equivalent ratio of isocyanate group and hydroxyl group of 2:1 to 50:1, (para 100), which correlates to an OH/NCO mole ratio of 0.02-0.5 which overlaps and meets the range cited in claim 11. This also means that with excess isocyanate groups, all the hydroxyl groups are reacted and none would remain in the polyisocyanate component. Thus, the above NCO/NH molar ratio of 1.1 in the example (i.e. NCO/(zero OH + NH)), meets the claimed isocyanate index cited in claims 12, 13, 15, and 16.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the polycaprolactone triol and polytetramethylene glycol amount as well as the NCO/NH molar ratio of Takeno for the polyol and NCO/NH molar ratio in Wu because Takeno teaches the same field of polyaspartic compositions that are weather and chemical resistant   using similar and compatible polyisocyanates as cited above in Wu, and Takeno further teaches that the above the amount of polycaprolactone polyol and polyoxyalkylene polyol improves weather resistance (para 76-77) and the above amine to isocyanate ratio gives good weather and scratch resistance with good drying property. (para 43-44).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, and further in view of US 2011/0294934 A1 to Wamprecht et al. (hereinafter Wamprecht).
Regarding claims 8-10, as cited above and incorporated herein, the Wu teaches claim 1. Wu further teaches the polyaspartic ester composition is used in the field of polyaspartic and polyurethane compositions that are clear, corrosion resistance, anti-yellowing resistant, (See abstract), humidity/water resistant, i.e. weather resistant. (para 5-7, and 82). Wu further teaches mass ratio of component A and component B is 100 : (10-1000), and a catalyst is in 
Wu does not explicitly teach the reactive blocked amine diluent such as aldimine.
However, Wamprecht teaches a two component coating system comprising (A) a polyisocyanate component and (B) an amino-functional polyaspartic acid ester (para 11-15) used in the field of polyurea clear coatings (para 1-2, and 9), which is in the same field of polyurea compositions using similar and compatible components as cited above in Wu. Wamprecht further teaches the (B) amino-functional aspartic acid component can further include blocked polyamines such as aldimines in an amount of up to 50 wt% relative to the portion of the aspartic acid esters in component (B) (para 88). The aldimine meets the reactive blocked amine cited in claims 8 and 9. Wamprecht also teaches the blocked polyamines are added to increase hardness. (para 88).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the amount of blocked polyamines such as aldimines in Wamprecht in the composition of Wu because Wamprecht teaches the same field of polyurea compositions using similar and compatible components as cited above in Wu and Wamprecht also teaches the blocked polyamines are added to increase hardness. (para 88).
Using the above teachings of Wu and Wamprecht, Wu teaches in 100 parts of polyaspartic ester compound, (para 11), and Wamprecht teaches the aldimine up to 50 wt% relative to the portion of the aspartic acid esters in component (B) (para 88). This correlates to up to 100 parts of aldimine in the coating composition, which further correlates to 20.8 wt% or less of the aldimine in the coating composition, which overlaps and meets the amount range cited in claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, and 8-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further points to the Desmodur N 3300 datasheet as evidence of support for the “substantially free”. This is not persuasive because the Desmodur N 3300 datasheet does not state “substantially” anywhere, and only states “monomeric HDI < 0.15%”. Thus, there is only support for “trimers of hexamethylene diisocyanate (HDI) and less than 0.15% monomeric HDI.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766